ORDER

Upon consideration of the Petition for Reprimand by Consent filed herein, it is this 22nd day of December, 1999,
ORDERED, by the Court of Appeals of Maryland that the Respondent, Alan C. Drew, be and he is hereby reprimanded for his violations of Maryland Rules of Professional Conduct 1.3, 1.4 and 1.16(a)(d), and it is further
ORDERED, that Respondent shall pay $2,500 to David C. Hargrove and reimburse to the Attorney Grievance Commission its costs in the amount of $397.25, for which judgment in favor of the Attorney Grievance Commission of Maryland is entered.